UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1503


JOSEPHAT MUA,

                Plaintiff – Appellant,

          v.

THE MARYLAND OFFICE OF THE ATTORNEY GENERAL; THE MARYLAND
STATE DEPARTMENT OF EDUCATION; PRINCE GEORGE’S COUNTY,
MARYLAND; HON. NANCY K. KOPP, State Treasurer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-02070-PJM)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se.    William H. Fields, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; William
Antoine Snoddy, COUNTY ATTORNEY’S OFFICE, Upper Marlboro,
Maryland; Elizabeth Lynn Adams, MARYLAND NATIONAL CAPITAL PARK &
PLANNING COMMISSION, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Josephat Mua appeals the district court’s order dismissing

his civil complaint against several Defendants.                     On appeal, we

confine     our   review    to    the    issues    raised   in    the   Appellant’s

brief.      See 4th Cir. R. 34(b).         Because Mua’s informal briefs do

not challenge the bases for the district court’s disposition,

Mua   has    forfeited     appellate      review    of   the     district   court’s

order.      See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004).           Accordingly, we affirm the district court’s

order of dismissal.           Mua v. Attorney Gen., Md., No. 8:14-cv-

02070-PJM     (D.   Md.    Mar.    31,    2016).      We    dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                           2